Citation Nr: 1414298	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for derangement, internal, of the right knee (claimed as right knee condition).

2.  Entitlement to service connection for an acquired psychiatric condition, to include depression, to include as secondary to derangement, internal, of the right knee condition (claimed as right knee condition).

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for a bilateral arm condition (claimed as nerve damage).

7.  Entitlement to service connection for a bilateral hand condition, to include as secondary to bilateral arm condition (claimed as nerve damage).

8.  Entitlement to service connection for a lumbar spine condition. 

9.  Entitlement to service connection for a bilateral leg condition (claimed as thigh/calf pain), to include as secondary to a lumbar spine condition.  

10.  Entitlement to service connection for a head injury.  


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from December 1961 to January 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has since relocated and the RO in Manchester, New Hampshire now has jurisdiction over this matter.  

In February 2012, the Veteran presented testimony at a videoconference before the undersigned Veterans' Law Judge.  A transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination in May 2010, the Board finds that another examination is needed.  The May 2010 examiner was asked to evaluate the Veteran's left knee, for which he is not seeking service connection.  In addition, the Veteran did not receive examinations for any of his other claims.  On remand, the Veteran should be afforded VA examinations for all of his claims. 

In addition, the Veteran indicated that he was treated at Naval Hospital Beaufort during service and that he is currently receiving Social Security disability benefits.  These records are not associated with the claims file and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available treatment records from Naval Hospital Beaufort in Beaufort, South Carolina.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If these records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination for the claimed right knee condition to determine the extent and likely etiology of any condition found.  The claims folder and any pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should specifically address the following:

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a right knee condition that existed prior to service?  

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the Veteran's right knee condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c)  If the answer to (a) is no, is it at least as likely as not (likelihood of 50 percent) that the Veteran's right knee condition is related to service?  The examiner should address the Veteran's statement that he fell backwards down stairs with a footlocker. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any residuals of a head injury and any acquired psychiatric; neck; bilateral shoulder, arm, or hand; lumbar spine; or bilateral leg condition(s) found.  The claims folder and any pertinent records must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should specifically address whether it is at least as likely as not (50 percent or higher degree of probability) that any current residuals of a head injury, or any current acquired psychiatric; neck; bilateral shoulder, arm, or hand; lumbar spine; or bilateral leg condition is related to the Veteran's service.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


